Citation Nr: 0944250	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.  

2.  Entitlement to service connection for residuals of a left 
shoulder injury.    

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied service connection for 
hypertension and a heart condition.  This matter is also on 
appeal from a September 2005 rating decision of the RO in 
Louisville, Kentucky, which granted service connection and an 
initial evaluation of 10 percent for tinnitus and denied 
service connection for a left shoulder injury.   

The Board notes that the Veteran filed an informal claim for 
a total disability rating based on individual unemployability 
(TDIU) in September 2006.  The RO has not adjudicated the 
claim for a TDIU; the Board refers the issue to the RO.  

The RO in Louisville, Kentucky, now has jurisdiction of the 
Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2001 submission, the Veteran indicated that the 
Social Security Administration (SSA) found him disabled for 
service related and non service related problems.  The 
Veteran requested that the RO contact the SSA.  It does not 
appear that the RO attempted to obtain these records.  On 
remand, the RO should obtain copies of all records pertinent 
to the Veteran's claim for SSA disability benefits, including 
the medical records relied upon in making the disability 
determination.  38 C.F.R. § 3.159(c)(2) and (3) (2009).  

The Board also finds that a remand is required to provide a 
VA examination pertaining to the Veteran's heart condition 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
First, the evidence shows the Veteran has a history of heart 
problems.  Private medical records from the University of 
Tennessee Memorial Hospital indicate that the Veteran was 
admitted to the hospital for chest pain in June 2000.  
Physicians there diagnosed him with an acute inferior 
infarction.  Approximately one week after his initial 
admission, the Veteran was again admitted for an acute 
myocardial infarction secondary to stent thrombosis.  VA 
medical center (VAMC) records show the Veteran receives 
ongoing cardiologic treatment.  

While service treatment records are silent as to heart 
abnormalities, the Veteran claimed in a September 2006 
statement that his heart condition is secondary to service-
connected PTSD.  The Board finds that because the threshold 
for determining whether the evidence indicates that the 
disability may be associated with the Veteran's service or a 
service-connected disability is a low one, the Veteran's 
September 2006 statement satisfies this criterion.  McLendon, 
20 Vet. App. at 82-83.  At this time, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, and the Veteran should be provided with an 
appropriate examination. 
  
Further, in March 2007, the Veteran submitted new evidence in 
the form of a list of prescribed medications.  Neither the 
Veteran nor his representative waived initial RO 
consideration of this evidence.  On remand, the RO should 
consider the newly submitted evidence in accordance with 
38 C.F.R. § 20.1304(c).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain the records 
pertinent to the Veteran's claim for SSA 
disability benefits.  Specifically, 
request complete copies of the disability 
determination and associated medical 
records.  If these records are unavailable 
and further attempts to obtain them would 
be futile, expressly indicate this in the 
claims file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).   

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his heart 
condition.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
identify any heart condition currently 
experienced by the Veteran.  Next, the 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any heart condition found on 
examination is at least as likely as not 
(i.e., probability of 50 percent) caused 
or aggravated by the Veteran's service-
connected PTSD.  

If it is determined that aggravation 
beyond the natural progress of the 
disorder exists, the examiner should 
identify the baseline level of severity of 
the symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.  

If no such relationship between the 
Veteran's PTSD and heart condition is 
found, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's current heart condition is 
related to military service or any event 
that occurred therein. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims of entitlement to an 
initial compensable rating for service 
connected tinnitus and entitlement to 
service connection for residuals of a left 
shoulder injury, hypertension, and a heart 
condition, to include as secondary to 
service-connected PTSD.  The RO should 
consider any new evidence submitted by the 
Veteran, including all evidence received 
since the August 2006 statement of the 
case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

